Title: From Alexander Hamilton to James McHenry, 31 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 31. 1799
          
          Col J C Hall informs me that he has recommended for appointment to Lieutenancies — his Regiment Thomas Hewit and Benjamin Nowland. I beg to second the recommendation, if no preferable characters have been presented. It is very desireable to complete and keep complete the corps of Officers.
          Col Rice writes me that he has spoken to Mr. J. Jackson on the subject of transportation of articles; who replies that he has no instruction on that head and no power to act. Will you give the requisite direction? I am not as yet adressed by him that he has completed any Contract for the supply of provisions &c.
          Col Rice has begun the recruiting service and Col Hunnewell is — ready to begin. They are both urgent that for whatever articles are to be sent on may be accelerated. Arms Accoutrements Tents and Camp Utensils are called for from several quarters.
          Col Rice mentions that Springfield he intends to forward the different articles of supply to the District   —  or Batalion rendezvouses. One of these is at Springfield. I mention it to give an opportunity to regulate the transmission of articles accordingly.
          Colonels Rice & Hunewell and Rice propose an exchange of Captain Draper and Second Lt. Durant who are now attached to the fifteenth Regiment for Capt Brown and Second Lt. Harrington who are now attached to the fourteenth Regiment. They mutually represent that the places of their residence and of the personal influence of these officers will render this exchange useful to the recruiting services and in other respects convenient. I recommend it.
          The Commandants of Regiments press the appointment of surgeons and surgeons mates. Inconvenience & additional expence will soon result from the want of these Officers.
          Mr. J: Jackson confines himself to Coats it is understood confines his provisions to Coats and for these waits the transmission sending of buttons from Philadelphia. I should have — imagined that they could have been procured in Massachusetts on better terms than at Philadelphia. I observe by Mr. Hodgsdon’s Return that only Hats Shirts shoes socks blankets and Rugs have as yet been sent to that Agent. There is seems to be a chasm to be filled.
          Col Rice nominates Lt. Daniel Hastings as Quarter Master to his Regiment. His Pay Master, I think has been already communicated to you. I believe his Adjutant remains to be nominated. Col Hunewell — nominates for Pay Master by the choice of his officers, Lt. William Swan, for Adjutant Lt Charles Cutler Samuel P. Fay for Quarter Master Lt Charles Cutler—
          Col Parker transmits as previous nominates for his Regimental Staff, Lieutenant Lemuel Bent for Pay Master George W Humphries  for Quarter Master and George Tate for Adjutant. He also names as  Cadets for his Regiment Uriah Blue and John Stephens of Berkley County. Col Bentley nominates for his Regimental Staff Lieutenant Calvin Morgan as Pay Master Lt John Heiskell as Adjutant and Lt Horatio Stark as Quarter Master—The confirmations of these Officers several nominations will I doubt not be proper.
          I have lately received Twenty setts of the articles of war. I hope at least thirteen setts a number (say not less than thirteen) have been forward for the use of each Regiment.
          Col Bentley informs me that he jointly with Col Carrington has recommended to you Mr. William Saunders for a Lieutenancy in his Regiment. The manner in which he speaks of this Gentleman assures me that the appointment will be a proper one. He likewise now proposes likewise for Lieutenancies Mr. John Crump of Fredericksburgh Bartlett Anderson of Richmond, Francis W Cook and Philip Roots of Gloucester.
          I also learn from Col Bentley that his Pay Master was to proceed immediately to Philadelphia for money cloathing &c. but I have not heard of his arrival. This was an act of his own, no doubt from a commendable zeal to accelerate the object. It of course will not delay any measures of supply previously contemplated. Inclosed is the bond of the Pay Master and his sureties.
          Thus is every thing prepared for proof so far as depends on organisation for prosecuting the business of recruiting for the service Regiment, to be raised in Virginia and Massachusetts. It therefore becomes additionally urgent that all requisite supplies should shall be forwarded with expedition.
          With great respect I have the honor to be Sir Yr. Obed Ser
          
            PS It is very desireable that the “articles of War” not less than thirteen to a Regiment shall — be transmitted.
          
          The Secy of War
        